   Case: 4:20-cv-00014-JMB Doc. #: 8 Filed: 08/12/20 Page: 1 of 2 PageID #: 68




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

MICHAEL DEANDRE JOHNSON,                           )
                                                   )
             Plaintiff,                            )
                                                   )
        v.                                         )          Case No. 4:20-cv-00014-JMB
                                                   )
U CITY PD, et al.,                                 )
                                                   )
             Defendants.                           )

                                MEMORANDUM AND ORDER

         This matter is before the Court on its own motion. On June 10, 2020, the Court reviewed

the civil action filed by self-represented litigant Michael DeAndre Johnson, pursuant to 28 U.S.C.

§ 1915. (Docket No. 6). The Court granted plaintiff leave to proceed in forma pauperis and

assessed an initial partial filing fee. The Court also directed plaintiff to file an amended complaint

within thirty days. Plaintiff was advised that failure to comply would result in the dismissal of his

case without prejudice and without further notice. The amended complaint was due on July 10,

2020.

         The Court did not receive an amended complaint. Instead, on July 7, 2020, mail sent to

plaintiff was returned as undeliverable. (Docket No. 7). A forwarding address was not provided,

so the mail was not resent.

         Local Rule 2.06(B) requires every self-represented party to promptly notify the Clerk of

Court of any change in address. The rule further provides that “[i]f any mail to a self-represented

plaintiff or petitioner is returned to the Court without a forwarding address and the self-represented

plaintiff or petitioner does not notify the Court of the change of address within thirty (30) days,
   Case: 4:20-cv-00014-JMB Doc. #: 8 Filed: 08/12/20 Page: 2 of 2 PageID #: 69




the Court may, without further notice, dismiss the action without prejudice.” E.D. Mo. L.R.

2.06(B).

       Here, more than thirty days have elapsed since plaintiff’s mail was returned to the Court.

Plaintiff has not provided his new address, or submitted anything further to the Court. As such, the

Court will dismiss this action without prejudice.

       Accordingly,

       IT IS HEREBY ORDERED that this action is DISMISSED without prejudice. See E.D.

Mo. L.R. 2.06(B). A separate order of dismissal will be entered herewith.

       IT IS FURTHER ORDERED that an appeal from this dismissal would not be taken in

good faith.

       Dated this _12th___ day of ___August_________, 2020.




                                                    \s\ Jean C. Hamilton
                                                    UNITED STATES DISTRICT JUDGE




                                                    2
